Citation Nr: 1224540	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  03-01 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disability.

(The issue of whether there was clear and unmistakable error (CUE) in the December 15, 2004 decision of the Board of Veterans' Appeals (Board), which denied entitlement to service connection for a left shoulder disability is addressed in a separate Board decision.) 


REPRESENTATION

Veteran represented by:	Sarah Schauerte, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to April 1985.

This matter comes before the Board on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for a back injury and a left shoulder injury.  In May 2002, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in November 2002.

In a November 2010 decision, the Board denied entitlement to service connection for a back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court issued an order granting a June 2011 joint motion to remand (JMR) the appeal to the Board.  The appeal was returned to the Board for action consistent with the June 2011 JMR and Court order.

The appeal is REMANDED to the VA RO in Indianapolis, Indiana.  VA will notify the Veteran if further action on his part is required.


REMAND

In the Board's most recent remand, dated in September 2009, the RO was ordered to provide the Veteran with a new VA examination.  The RO, however, only obtained a medical opinion, without a contemporaneous physical examination.  However, as observed in the June 2011 JMR, the Veteran was examined in July 2009 by a prison physician.  The JMR noted that this examiner was apparently not provided a copy of the Board's remand instructions or the claims file, or advised of the need to provide adequate rationale as required by the Board's remand instructions.  The JMR determined that this examiner should be provided with an opportunity to review the claims file and to provide a rationale for his opinion.  In accordance with these instructions, the Board concludes that this case must be remanded so that the prison physician can be afforded the opportunity to supplement his opinion by reviewing the claims file and providing a rationale.  If he is unavailable or unwilling to provide an addendum opinion, the Veteran should be afforded a new opinion with contemporaneous physical examination.

Additionally, the Veteran has contended that there may be outstanding relevant service treatment records.  Specifically, he asserts that he was discharged for failure of alcohol abuse rehabilitation and that any records relating to his rehabilitation may be relevant to his current service connection claim.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the Department of Defense.  See 38 C.F.R. § 3.159(c)(2) (2011).  As such, on remand, the RO must attempt to obtain any outstanding service records, including any relating to the Veteran's alcohol abuse rehabilitation.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with the claims file any outstanding service treatment records, including any from the Veteran's alcohol abuse rehabilitation or any other records identified by the Veteran.

If, after making reasonable efforts, the RO cannot locate these records, it must specifically document what attempts were made to locate the records, and indicate in writing that further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

2.  Following completion of the above, the Veteran's claims file should be sent to the July 2009 prison physician, if possible, for an addendum opinion.  The RO should obtain any necessary release of information from the Veteran.  The prison physician must review the entire claims file, including the service treatment records relating to the Veteran's in-service back complaints.  That such a review was conducted must be noted in the examination report.  The examiner should then provide an opinion on whether any currently diagnosed back disorder was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his military service, including his in-service fall.  The Veteran may be recalled for examination, if deemed necessary.  The examiner should provide a complete rationale for any opinion provided.

If the July 2009 prison physician is unavailable, the Veteran should be afforded a new examination with an appropriate examiner in order to determine the nature and etiology of his back disorders.  All indicated studies should be performed.  The claims folder must be provided to the examiner for review of pertinent documents therein in connection with the examination.  The examination report should reflect that such a review was conducted.

The examiner should specifically identify each of the Veteran's current back diagnoses, and provide an opinion as to the likelihood that each diagnosis was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service, including his in-service fall.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a back disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).



